DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed 07/05/2022 with respect to claims 1 – 30 necessitated the new ground(s) of rejection in this Office Action.
Applicants amend claim 1 to overcome the statutory double patenting rejection on the claim. 
Claims 2 – 30 are new. 
Claims 1 – 30 are pending. 

Claim Objections
Claims 1 – 3, 10, 11, 14, 17, 23, and 28 are objected to because of the following informalities:  
Applicants are advised to amend the following claims as shown below:
 	Claim 1. A method of wireless communication performed by a receiver device, comprising: 
 	receiving, from a positioning entity, an indication that a reference radio frequency (RF) signal received by the receiver device from a transmission point is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals received by the receiver device from the transmission point, 
 	wherein the one or more QCL types indicate an association of an average delay, a delay spread, or both the average delay and the delay spread between the reference RF signal and the positioning reference RF signals receiving, from the transmission point, a positioning reference RF signal; and 
 	determining a positioning measurement of the positioning reference RF signal.
	Claim 2. The method of claim 1, wherein the positioning measurement is determined based on the average delay, the delay spread, or both the average delay and the delay spread of the reference RF signal.  
	Claim 3. The method of claim 1, wherein determining the positioning measurement comprises: calculating a channel energy response for the positioning reference RF signal; and identifying a time of arrival (ToA) of the positioning reference RF signal based on a peak in the channel energy response for the positioning reference RF signal occurring within a time period defined by the average delay, the delay spread, or both the average delay and the delay spread.  
	Claim 10. The method of claim 1, further comprising: receiving, at the receiver device from a second transmission point, an indication that a second reference RF signal received by the receiver device from the second transmission point is a source for one or more second QCL types for second positioning reference RF signals received by the receiver device from the second transmission point, wherein the one or more second QCL types indicate an association of a second average delay, a second delay spread, or both the second average delay and the second delay spread between the second reference RF signal and the second positioning reference RF signals; receiving, at the receiver device from the second transmission point, a second positioning reference RF signal; and determining, by the receiver device, a second positioning measurement of the second positioning reference RF signal.  
	Claim 11. The method of claim 10, wherein the second positioning measurement is determined based on the second average delay, the second delay spread, or both the second average delay and the second delay spread of the second reference RF signal.  
 	Claim 14. The method of claim 1, wherein a higher comb-type is used to transmit the positioning reference RF signal than could be used where the one or more QCL types do not indicate the association of the average delay, the delay spread, or both the average delay and the delay spread between the reference RF signal and the positioning reference RF signal.  
	Claim 17. A method of wireless communication performed by a transmission point, comprising: 
 	transmitting, to a receiver device, a reference RF signal; transmitting, to the receiver device, an indication that the reference RF signal is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals transmitted to the receiver device by the transmission point; and 
 	transmitting, to the receiver device, a positioning reference RF signal, wherein the reference RF signal and the positioning reference RF signal have the same average delay, the same delay spread, or both the same average delay and the same delay spread based on the reference RF signal and the positioning reference RF signal having the one or more QCL types.  
	Claim 23. A receiver device, comprising: 
 	a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: 
 	receive, via the at least one transceiver, from a positioning entity, an indication that a reference radio frequency (RF) signal received by the receiver device from a transmission point is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals received by the receiver device from the transmission point, wherein the one or more QCL types indicate an association of an average delay, a delay spread, or both the average delay and the delay spread between the reference RF signal and the positioning reference RF signals; 
 	receive, via the at least one transceiver, from the transmission point, a positioning reference RF signal; and 
 	determine a positioning measurement of the positioning reference RF signal.  
	Claim 28. A transmission point, comprising: 
 	a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: 
 	transmit, via the at least one transceiver, to a receiver device, a reference radio frequency (RF) signal; 
 	transmit, via the at least one transceiver, to the receiver device, an indication that the reference RF signal is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals transmitted to the receiver device by the transmission point; and 
 	transmit, via the at least one transceiver, to the receiver device, a positioning reference RF signal, wherein the reference RF signal and the positioning reference RF signal have the same average delay, the same delay spread, or both the same average delay and the same delay spread based on the reference RF signal and the positioning reference RF signal having the one or more QCL types.  
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 – 20, 22, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,944,659. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same scope of invention.
For example, claim 17 of Application No. 17/192,594 recites the claimed features of “transmitting, to a receiver device, a reference RF signal; transmitting, to the receiver device, an indication that the reference RF signal is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals transmitted to the receiver device by the transmission point; and transmitting, to the receiver device, a positioning reference RF signal, wherein the reference RF signal and the positioning reference RF signal have the same average delay, the same delay spread, or both based on the reference RF signal and the positioning reference RF signal having the one or more QCL types” which are disclosed in claim 17 of U.S. Patent No. 10,944,659.
For example, claim 28 of Application No. 17/192,594 recites the claimed features of “transmit, via the at least one transceiver, to a receiver device, a reference radio frequency (RF) signal; transmit, via the at least one transceiver, to the receiver device, an indication that the reference RF signal is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals transmitted to the receiver device by the transmission point; and transmit, via the at least one transceiver, to the receiver device, a positioning reference RF signal, wherein the reference RF signal and the positioning reference RF signal have the same average delay, the same delay spread, or both based on the reference RF signal and the positioning reference RF signal having the one or more QCL types” which are disclosed in claim 28 of U.S. Patent No. 10,944,659.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,944,659 in view of Li et al. (Pub. No.: US 2019/0327717).
Claim 17 of U.S. Patent No. 10,944,659 does not disclose the claimed features as recited in claim 21 of Application No. 17/192,594.
 	Regarding claim 21, Li discloses wherein the base station is a serving base station or a neighboring base station (see Fig. 1, Fig. 2, para. 0106, a base station for serving the terminal).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,944,659, and have the features, as taught by Li, in order to implement a low over head signaling indication which make efficient use of resources, as discussed by Li (para. 0006).
	

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 10,944,659 in view of Li et al. (Pub. No.: US 2019/0327717).
Claim 28 of U.S. Patent No. 10,944,659 does not disclose the claimed features as recited in claims 29 and 30 of Application No. 17/192,594.
 	Regarding claim 29, Li discloses wherein the receiver device comprises a user equipment (UE) and the transmission point comprises a base station (see Fig. 1, Fig. 2, para. 0106, terminals 204 – 210 and base station 202).  
	Regarding claim 30, Li discloses wherein the base station is a serving base station or a neighboring base station (see Fig. 1, Fig. 2, para. 0106, a base station for serving the terminal).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,944,659, and have the features, as taught by Li, in order to implement a low over head signaling indication which make efficient use of resources, as discussed by Li (para. 0006).

The mappings of the claims are shown in the table below.
Claims from Application No. 17/192,594
Claims from U.S. Patent No. 10,944,659

17. A method of wireless communication performed by a transmission point, comprising: transmitting, to a receiver device, a reference RF signal; transmitting, to the receiver device, an indication that the reference RF signal is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals transmitted to the receiver device by the transmission point; and transmitting, to the receiver device, a positioning reference RF signal, wherein the reference RF signal and the positioning reference RF signal have the same average delay, the same delay spread, or both based on the reference RF signal and the positioning reference RF signal having the one or more QCL types.  



18. The method of claim 17, wherein, based on the one or more QCL types indicating the association of both the average delay and the delay spread between the reference RF signal and the positioning reference RF signal, a higher comb-type is used to transmit the positioning reference RF signal than where the one or more QCL types indicate the association of the average delay or the delay spread between the reference RF signal and the positioning reference RF signal.  

19. The method of claim 17, wherein a higher comb-type is used to transmit the positioning reference RF signal than could be used where the one or more QCL types do not Page 5 of 9Application No. 17/192,594 Amendment dated July 5, 2022 Reply to Office Action April 5, 2022 indicate the association of the average delay, the delay spread, or both between the reference RF signal and the positioning reference RF signal.  


20. The method of claim 17, wherein the receiver device comprises a user equipment (UE) and the transmission point comprises a base station.  

22. The method of claim 17, wherein the receiver device comprises a base station and the transmission point comprises a user equipment (UE).  

28. A transmission point, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: transmit, via the at least one transceiver, to a receiver device, a reference radio frequency (RF) signal; transmit, via the at least one transceiver, to the receiver device, an indication that the reference RF signal is a source for one or more quasi-collocation (QCL) types for positioning reference RF signals transmitted to the receiver device by the transmission point; and transmit, via the at least one transceiver, to the receiver device, a positioning reference RF signal, wherein the reference RF signal and the positioning reference RF signal have the same average delay, the same delay spread, or both based on the reference RF signal and the positioning reference RF signal having the one or more QCL types.  


17. A method of wireless communication performed by a transmission point, comprising: transmitting, to a receiver device, a reference RF signal on a wireless channel; transmitting, to the receiver device, an indication that the reference RF signal serves as a source for a quasi-collocation (QCL) type(s) for positioning reference RF signals received by the receiver device from the transmission point on the wireless channel; and transmitting, to the receiver device, a positioning reference RF signal on the wireless channel according to the QCL type(s), wherein the QCL type(s) indicates that the reference RF signal and the positioning reference RF signal have the same average delay only, the same delay spread only, or both the same average delay and the same delay spread.

19. The method of claim 17, wherein, based on the QCL type(s) indicating that the reference RF signal and the positioning reference RF signals have both the same average delay and the same delay spread, the transmission point uses a higher comb-type to transmit the positioning reference RF signal than where the QCL type(s) indicates that the reference RF signal and the positioning reference RF signal have the same average delay only or the same delay spread only.

20. The method of claim 17, wherein the transmission point uses a higher comb-type to transmit the positioning reference RF signal than could be used if the QCL type(s) did not indicate that the reference RF signal and the positioning reference RF signal have the same average delay only, the same delay spread only, or both the same average delay and the same delay spread.

21. The method of claim 17, wherein the receiver device comprises a user equipment (UE) and the transmission point comprises a base station.

22. The method of claim 17, wherein the receiver device comprises a base station and the transmission point comprises a user equipment (UE).

28. An apparatus for wireless communication, comprising: a transmitter of a transmission point configured to: transmit, to a receiver device, a reference RF signal on a wireless channel; transmit, to the receiver device, an indication that the reference RF signal serves as a source for a quasi-collocation (QCL) type(s) for positioning reference RF signals received by the receiver device from the transmission point on the wireless channel; and transmit, to the receiver device, a positioning reference RF signal on the wireless channel according to the QCL type(s), wherein the QCL type(s) indicates that the reference RF signal and the positioning reference RF signal have the same average delay only, the same delay spread only, or both the same average delay and the same delay spread.





Allowable Subject Matter
	According to a prior art search on the claimed invention, Kim et al. (Pub. No.: US 2015/0349940) disclose a method for performing quasi co-location (QCL) for a new carrier type (NCT) by a terminal in a wireless access system may include the steps of: receiving a higher layer signal including a QCL reference CRS information parameter indicating CRS information of a reference carrier; receiving a physical downlink control channel (PDCCH) signal including a PDSCH remapping and quasi co-location indicator (PQI) field; receiving a CSI-RS of a QCLed NCT and a CRS of a reference carrier on the basis of a PQI field and a QCL reference CRS information parameter; and performing frequency tracking of the NCT and the reference carrier on the basis of the CSI-RS of the NCT and the CRS of the reference carrier (abstract).
	Shi et al. (Pub. No.: US 2020/0154299) disclose receiving, by the terminal device, first configuration information transmitted by a network device, where the first configuration information is used to indicate a second type of QCL assumption configured by the network device between the first CSI-RS and the second CSI-RS, and a parameter corresponding to the second type of QCL assumption includes at least one of the following parameters: Doppler shift, Doppler spread, average delay, and delay spread; and the performing, by the terminal device, the CSI measurement according to QCL information between the first CSI-RS and the second CSI-RS, includes: performing, by the terminal device, the CSI measurement according to the parameter corresponding to the second type of QCL assumption that is indicated by the first configuration information, and the spatial receiving parameter between the first CSI-RS and the second CSI-RS that have a QCL association assumed by the terminal device (para. 0009).
	The cited prior arts, taken alone or in combination, do not disclose the claimed features as recited in independent claims 1, 17, 23, and 28 when considering each claim individually as a whole. 	 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473